EXHIBIT 10.3

SECOND AMENDMENT TO DEED OF TRUST NOTE A

(Loan A)

THIS SECOND AMENDMENT TO DEED OF TRUST NOTE A (this “Agreement”) is made as of
December 2, 2009, by and between SUNRISE CONNECTICUT AVENUE ASSISTED LIVING
L.L.C., a limited liability company organized and existing under the laws of the
Commonwealth of Virginia (the “Borrower”) and MB Financial Bank, N.A. a national
banking association, its successors and assigns (the “Lender”). 

RECITALS

A.                Borrower obtained a loan from the Lender and Chevy Chase Bank,
a division of Capital One, N.A. (“Chevy Chase”) in the maximum principal amount
of Thirty Million and No/Dollars ($30,000,000.00) (“Loan A”) which was advanced
pursuant to the provisions of a certain Loan Agreement dated August 28, 2007 by
and between the Borrower, Chevy Chase and the Lender, as amended by that certain
First Amendment to Loan Agreement dated April 15, 2008, that certain Second
Amendment to Loan Agreement dated August 28, 2009 and that certain Third
Amendment to Loan Agreement and Settlement Agreement (the “Third Amendment”)
dated of even date herewith (the same, as amended, modified, restated,
substituted, extended and renewed at any time and from time to time, the “Loan
Agreement”).

B.                 Loan A is evidenced by, and repaid with interest in
accordance with the provisions of (i) a Deed of Trust Note A dated August 28,
2007 from the Borrower payable to Chevy Chase in the principal amount of Twenty
Million and No/Dollars ($20,000,000.00), as amended by that certain First
Amendment to Deed of Trust Note A dated August 28, 2009 and a Second Amendment
to Deed of Trust Note A dated of even date herewith (as amended, modified,
restated, substituted, extended and renewed at anytime and from time to time,
the “Chevy Chase Note”) and (ii) a Deed of Trust Note A dated August 28, 2007
from the Borrower payable to the Lender in the principal amount of Ten Million
and No/Dollars ($10,000,000.00), as amended by that certain First Amendment to
Deed of Trust Note A dated August 28, 2009 (as amended by this Agreement and as
amended, modified, restated, substituted, extended and renewed at anytime and
from time to time, the “MB Financial Note” and, collectively with Chevy Chase
Note, the “Notes”).

C.                 Loan A is guaranteed by Sunrise Senior Living, Inc. a
Delaware corporation (“Guarantor”), pursuant to the terms of that certain
Guaranty of Payment dated August 28, 2007, as amended by that certain First
Amendment to Guaranty of Payment dated September 8, 2008 and that certain Second
Amendment to Guaranty of Payment dated August 28, 2009 and that certain Third
Amendment to Guaranty of Payment dated of even date herewith (as amended,
modified, restated, substituted, extended and renewed at anytime and from time
to time, the “Guaranty”). 

D.                The current outstanding principal balance of the Loan is
Twenty-Nine Million Five Hundred Thirty-Eight Thousand Dollars ($29,538,000). 
In connection with and in consideration of all terms, conditions and settlements
of this Agreement and the Third Amendment, the Borrower shall make a principal
curtailment of the Loan in the amount of Five Million Dollars ($5,000,000). 



--------------------------------------------------------------------------------





E.                 The Borrower has requested and the Lender has agreed to (i)
reduce the maximum principal amount of Loan A from Thirty Million Dollars
($30,000,000) to Twenty-Four Million Five Hundred Thirty-Eight Thousand Dollars
($24,538,000), (ii) extend the Maturity Date of the MB Financial Note and (iiii)
make such other changes as more particularly set forth herein.

AGREEMENTS

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, receipt of which is hereby acknowledged, Borrower and Lender
agree as follows:


1.                  BORROWER AND LENDER AGREE THAT THE RECITALS ABOVE ARE A PART
OF THIS AGREEMENT.  UNLESS OTHERWISE EXPRESSLY DEFINED IN THIS AGREEMENT, TERMS
DEFINED IN THE MB FINANCIAL NOTE SHALL HAVE THE SAME MEANING UNDER THIS
AGREEMENT.


2.                  THE PARTIES HERETO ACKNOWLEDGE AND AGREE (A) THAT THE
OUTSTANDING PRINCIPAL BALANCE OF THE MB FINANCIAL NOTE AFTER LENDER’S
APPLICATION OF THE $1,666,666.67 PRINCIPAL PAYMENT TO BE MADE FROM BORROWER TO
LENDER SHALL BE $8,168,333.33 (B) THAT INTEREST ON THE UNPAID PRINCIPAL BALANCE
OF THE MB FINANCIAL NOTE HAS BEEN PAID THROUGH DECEMBER 1, 2009, (C) THAT FROM
AND AFTER LENDER’S APPLICATION OF THE $1,666,666.67 PRINCIPAL PAYMENT TO BE MADE
FROM BORROWER TO LENDER, THE MAXIMUM PRINCIPAL BALANCE OF THE MB FINANCIAL NOTE
SHALL BE LIMITED TO $8,168,133.33 AND (D) THAT THE UNPAID PRINCIPAL BALANCE OF
THE MB FINANCIAL NOTE, TOGETHER WITH ACCRUED AND UNPAID INTEREST THEREON, IS DUE
AND OWING SUBJECT TO THE TERMS OF REPAYMENT HEREINAFTER SET FORTH, WITHOUT
DEFENSE OR OFFSET. 


3.                  SECTION 1 (INTEREST) OF THE MB FINANCIAL NOTE IS HEREBY
AMENDED AND RESTATED IN ITS ENTIRETY AS FOLLOWS:

“1.       Interest.

Commencing as of December 2, 2009 and continuing until repayment in full of all
sums due hereunder, the unpaid Principal Sum shall bear interest at the
fluctuating rate based on an independent index which is the average of interbank
offered rates for one-month dollar deposits in the London Market as reported in
The Wall Street Journal (the “Index”) plus 450 basis points per annum (the
“LIBOR Rate”) which rate shall be adjusted for any reserve requirements imposed
upon the Lender from time to time.  The LIBOR Rate does not necessarily
represent the lowest rate of interest charged by the Lender to borrowers.  If
the Index becomes unavailable during the term of this Note, the Lender may
designate a substitute index after giving notice to the Borrower.  The LIBOR
Rate will be adjusted on the first day of each month, based on the value of the
Index as published in The Wall Street Journal as of the first business day of
each month.  All interest payable under the terms of this Note shall be
calculated on the basis of a 365-day year.  The LIBOR Rate shall be in effect
for a period of the number of days indicated (each a “LIBOR Period”), in any
case extended to the next succeeding Business Day (as defined in the Loan and
Security Agreement of even date herewith) when necessary, beginning on the date
hereof or the expiration date of the then-current LIBOR Period.”



--------------------------------------------------------------------------------






4.                  SECTION 2 (PAYMENTS AND MATURITY) OF THE MB FINANCIAL NOTE
IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY AS FOLLOWS:

“2.       Payments and Maturity.

The unpaid Principal Sum, together with interest thereon at the rate or rates
provided above, shall be payable as follows:

Commencing on October 1, 2007 and continuing on the same day of each and every
month thereafter, to and including September 1, 2008, interest only;

Commencing on October 1, 2008 and continuing on the same day of each and every
month thereafter, to and including December 1, 2010, principal shall be due and
payable in equal monthly payments of $11,000.00, plus all accrued and unpaid
interest on the outstanding principal balance; and Unless sooner paid, the
unpaid Principal Sum, together with interest accrued and unpaid thereon, shall
be due and payable in full on December 2, 2010.”


5.                  BORROWER HEREBY ISSUES, RATIFIES AND CONFIRMS THE
REPRESENTATIONS, WARRANTIES AND COVENANTS CONTAINED IN THE MB FINANCIAL NOTE, AS
AMENDED HEREBY.  BORROWER AGREES THAT THIS AGREEMENT IS NOT INTENDED TO AND
SHALL NOT CAUSE A NOVATION WITH RESPECT TO LOAN A ANY OR ALL OF THE OBLIGATIONS
OF BORROWER UNDER THE FINANCING DOCUMENTS.  EXCEPT AS EXPRESSLY MODIFIED HEREIN,
THE TERMS, PROVISIONS AND COVENANTS OF THE MB FINANCIAL NOTE ARE IN ALL OTHER
RESPECTS HEREBY RATIFIED AND CONFIRMED AND REMAIN IN FULL FORCE AND EFFECT.


6.                  THE BORROWER ACKNOWLEDGES AND WARRANTS THAT THE LENDER HAS
ACTED IN GOOD FAITH AND HAS CONDUCTED IN A COMMERCIALLY REASONABLE MANNER ITS
RELATIONSHIPS WITH THE BORROWER IN CONNECTION WITH THIS AGREEMENT AND GENERALLY
IN CONNECTION WITH THE FINANCING DOCUMENTS AND THE OBLIGATIONS EVIDENCED BY THE
MB FINANCIAL NOTE, THE BORROWER HEREBY WAIVING AND RELEASING ANY CLAIMS TO THE
CONTRARY.


7.                  THE BORROWER SHALL PAY AT THE TIME THIS AGREEMENT IS
EXECUTED AND DELIVERED ALL FEES, COMMISSIONS, COSTS, CHARGES, TAXES AND OTHER
EXPENSES INCURRED BY THE LENDER AND ITS COUNSEL IN CONNECTION WITH THIS
AGREEMENT, INCLUDING REASONABLE FEES AND EXPENSES OF THE LENDER’S COUNSEL AND
ALL RECORDING FEES, TAXES AND CHARGES.


8.                  THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS BY THE LAWS
OF THE COMMONWEALTH OF VIRGINIA AND SHALL BE BINDING UPON AND SHALL INURE TO THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


9.                  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF DUPLICATE
ORIGINALS OR COUNTERPARTS, EACH OF SUCH DUPLICATE ORIGINALS OR COUNTERPARTS
SHALL BE DEEMED TO BE AN ORIGINAL

--------------------------------------------------------------------------------




AND ALL TAKEN TOGETHER SHALL CONSTITUTE BUT ONE AND THE SAME INSTRUMENT. 
BORROWER AGREES THAT LENDER MAY RELY ON A TELECOPY OF ANY SIGNATURE OF
BORROWER.  LENDER AGREES THAT BORROWER MAY RELY ON A TELECOPY OF THIS AGREEMENT
EXECUTED BY LENDER.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Borrower and Lender have executed this Agreement under seal
as of the date and year first written above.

BORROWER:

 

WITNESS OR ATTEST:                                            SUNRISE
CONNECTICUT AVENUE

                                                                                  
ASSISTED LIVING, L.L.C.

 

By:      Sunrise Senior Living Investments, Inc., its sole Member

 

 

 

  /s/ Uma Singh                                                            
By:   /s/ Julie Pangelinan                     (SEAL)

Julie Pangelinan Vice President

 

 

COMMONWEALTH OF VIRGINIA, COUNTY OF FAIRFAX, TO WIT:

On December 18, 2009, before me,   Susan Timoner                      , a Notary
Public in and for the Commonwealth shown above, appeared Julie Pangelinan
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person whose signature is subscribed to the within instrument, and
acknowledged to me that he/she executed the same in her authorized capacity as
Vice President of Sunrise Senior Living Investments, Inc., sole Member of
Sunrise Connecticut Avenue Assisted Living, L.L.C., and that by her signature on
the instrument the entity upon behalf of which she acted, executed the
instrument.

WITNESS my hand and official seal.

/s/ Susan Timoner                             

Notary Public

 

My Commission Expires:    8/31/12                    

My Notarial Registration Number is:   132398                      

--------------------------------------------------------------------------------

 

LENDER:

 

WITNESS:                                                                  MB
FINANCIAL BANK, N.A.

 

 

 

  /s/ Brian Robinson __________                                  By:  /s/ Jack
H. Sharp                             (SEAL)

Name: Jack H. Sharp

Title: Senior Vice President

 

 

COMMONWEALTH/STATE OF   Illinois              , COUNTY/CITY OF  
Cook                , TO WIT:

On December   7 , 2009, before me,   Mirsada Durakovic               , a Notary
Public in and for the State shown above, appeared      Jack
Sharp       personally known to me (or proved to me on the basis of satisfactory
evidence) to be the person whose signature is subscribed to the within
instrument, and acknowledged to me that he/she executed the same in his
authorized capacity as Senior Vice President of MB Financial Bank, N.A., and
that by his/her signature on the instrument the entity upon behalf of which
he/she acted, executed the instrument.

WITNESS my hand and official seal.

/s/ Mirsada Durakovic                           

Notary Public

 

My Commission Expires:     7/2/12                    

My Notarial Registration Number is:     606393                    

 

--------------------------------------------------------------------------------

